Exhibit 10.1

ASSIGNMENT NO. 25 OF RECEIVABLES IN ADDITIONAL ACCOUNTS, dated as of November 3,
2008, by and between CHASE BANK USA, NATIONAL ASSOCIATION, a national banking
association (the “Bank”), as Transferor (in such capacity, the “Transferor”),
and the CHASE ISSUANCE TRUST (the “Trust”), pursuant to the Agreement referred
to below, and acknowledged by the Bank in its capacity as servicer under the
Agreement referred to below (in such capacity, the “Servicer”).

WITNESSETH:

WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Third Amended and Restated Transfer and Servicing Agreement,
dated as of December 19, 2007 (hereinafter as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Agreement”);

WHEREAS, pursuant to the Agreement, the Transferor wishes to designate
Additional Accounts to be included as Accounts and to convey hereby the
Receivables of such Additional Accounts (as each such term is defined in the
Agreement), whether now existing or hereafter created, to the Trust; and

WHEREAS, the Administrator, on behalf of the Trust, is willing to accept such
designation and conveyance subject to the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Administrator, on behalf of the Trust,
hereby agree as follows:

1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.

“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, September 30, 2008.

“Addition Date” shall mean, with respect to the Additional Accounts designated
on Schedule 1 hereto, November 3, 2008.

“Notice Date” shall mean, with respect to the Additional Accounts designated on
Schedule 1 hereto, October 27, 2008 which shall be a date on or prior to the
third Business Day prior to the Addition Date with respect to additions pursuant
to subsection 2.12(a) of the Agreement and the fifth Business Day prior to the
Addition Date with respect to additions pursuant to subsection 2.12(b) of the
Agreement.

2. Designation of Additional Accounts. No later than five Business Days after
the Addition Date, the Transferor shall deliver to the Collateral Agent, as
designee, on behalf of the Trust, a true and complete list (in the form of a
computer file, microfiche list, CD-ROM or such other form as is agreed upon
between the Transferor and the Collateral Agent) of each VISA® and MasterCard®
account which, as of the Addition Date, shall be deemed to be an Additional
Account, identified by account



--------------------------------------------------------------------------------

number and the aggregate amount of the Receivables in each such Additional
Account as of the Addition Cut-Off Date, and stating to which Asset Pool each
such Additional Account belongs, which list shall be marked as Schedule 1 to
this Assignment and, as of the Addition Date, shall modify and amend and be
incorporated into and made part of the Agreement and shall supplement Schedule 1
to the Agreement.

3. Conveyance of Receivables.

(a) The Transferor does hereby sell, transfer and assign to the Trust all right,
title and interest, whether owned on the Addition Cut-Off Date or thereafter
acquired, of the Transferor in the Receivables existing on the Addition Cut-Off
Date or thereafter created in the Additional Accounts, all Interchange and
Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the applicable UCC) thereof and all Insurance Proceeds
related thereto. This Section 3(a) does not constitute and is not intended to
result in the creation or assumption by the Trust, the Owner Trustee (as such or
in its individual capacity), the Indenture Trustee, the applicable Collateral
Agent, any Noteholders, any Supplemental Credit Enhancement Provider or any
Derivative Counterparty of any obligation of the Transferor or any other Person
in connection with the Accounts, the Receivables or under any agreement or
instrument relating thereto, including any obligation to Obligors, merchant
banks, merchants clearance systems, VISA®, MasterCard® or insurers.

(b) The Transferor hereby grants to the Trust a security interest in all of its
right, title and interest, whether owned on the Addition Cut-Off Date or
thereafter acquired, of the Transferor in the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto, all monies due or to become due and
all amounts received or receivable with respect thereto and the “proceeds”
(including “proceeds” as defined in the applicable UCC) thereof and all
Insurance Proceeds related thereto to secure a loan in an amount equal to the
unpaid principal amount of the Notes issued pursuant to the Indenture and the
applicable Indenture Supplement and accrued and unpaid interest with respect
thereto. This Assignment constitutes a security agreement under the UCC.

(c) If necessary, the Transferor agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Receivables in Additional Accounts existing on the Addition Cut-Off Date
and thereafter created meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect, and maintain
perfection of, the sale and assignment of its interest in such Receivables to
the Trust, and to deliver a file-stamped copy of each such financing statement
or other evidence of such filing to the Owner Trustee on or prior to the
Addition Date. The Owner Trustee shall be under no obligation whatsoever to file
such financing or continuation statements or to make any filing under the UCC in
connection with such sale and assignment.

(d) In connection with such transfers, the Transferor further agrees, at its own
expense, on or prior to the date of this Assignment, to indicate in the
appropriate

 

2



--------------------------------------------------------------------------------

computer files that Receivables created in connection with the Additional
Accounts and designated hereby have been conveyed to the Trust pursuant to this
Assignment for the benefit of the Noteholders.

(e) The parties hereto agree that all transfers of Receivables to the Trust
pursuant to this Assignment are subject to, and shall be treated in accordance
with, the Delaware Act and each of the parties hereto agrees that this
Assignment has been entered into by the parties hereto in express reliance upon
the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by the Transferor
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of the Transferor. The parties hereto acknowledge and agree that each
such transfer is occurring in connection with a “securitization transaction”
within the meaning of the Delaware Act.

4. Acceptance by Owner Trustee on Behalf of the Trust. The Owner Trustee, on
behalf of the Trust, hereby acknowledges its acceptance of all right, title and
interest in and to the Receivables in the Additional Accounts now existing and
hereafter created, conveyed to the Trust pursuant to Section 3(a) hereof and
declares that the Trust shall maintain such right, title and interest, upon the
trust herein set forth, for the benefit of the Noteholders.

5. Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants to the Trust as of the date of this Assignment (or such
other date specified below) as follows:

(a) Legal, Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b) Eligibility of Accounts. As of the Addition Cut-Off Date, each Additional
Account designated hereby was an Eligible Account;

(c) Insolvency. As of each of the Addition Cut-Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Receivables arising in the Additional Accounts to the Trust
has not been made in contemplation of the occurrence thereof;

(d) No Adverse Effect. The acquisition by the Trust of the Receivables arising
in the Additional Accounts shall not, in the reasonable belief of the
Transferor, result in an Adverse Effect;

(e) Security Interest. This Assignment constitutes a valid sale, transfer and
assignment to the Trust of all right, title and interest, whether owned on the
Addition

 

3



--------------------------------------------------------------------------------

Cut-Off Date or thereafter acquired, of the Transferor in the Receivables
existing on the Addition Cut-Off Date or thereafter created in the Additional
Accounts, all Interchange and Recoveries related thereto, all monies due or to
become due and all amounts received or receivable with respect thereto and the
“proceeds” (including “proceeds” as defined in the applicable UCC) thereof and
Insurance Proceeds related thereto, or, if this Assignment does not constitute a
sale of such property, the Agreement as amended by this Assignment constitutes a
grant of a “security interest” (as defined in the applicable UCC) in such
property to the Trust, which, in the case of existing Receivables and the
proceeds thereof, is enforceable upon execution and delivery of this Assignment,
and which will be enforceable with respect to such Receivables hereafter created
and the proceeds thereof upon such creation. Upon the filing of the financing
statements described in Section 3 of this Assignment and, in the case of the
Receivables hereafter created and the proceeds thereof, upon the creation
thereof, the Trust shall have a first priority perfected security or ownership
interest in such property;

(f) No Conflict. The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;

(g) No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

6. Conditions Precedent. The designation of Additional Accounts pursuant to
Section 2 of this Assignment, the conveyance of Receivables pursuant to
Section 3 of this Assignment and the amendment of the Agreement pursuant to
Section 7 hereof are each subject to the satisfaction of the conditions
precedent set forth in subsection 2.12(c) of the Agreement on or prior to the
dates specified in such subsection 2.12(c), except to the extent any such
conditions have been waived. For purposes of

 

4



--------------------------------------------------------------------------------

subsection 2.12(c)(i) of the Agreement, “Notice Date” shall having the meaning
specified in subsection 1 hereof. With respect to the condition specified in
subsection 2.12(c)(xi) of the Agreement, the Bank shall have delivered to the
Administrator, on behalf of the Trust, on or prior to the date hereof, a
certificate of a Vice President or more senior officer substantially in the form
of Schedule 2 hereto, certifying that (i) all requirements set forth in
subsection 2.12(c) of the Agreement for designating and conveying Receivables in
Additional Accounts have been satisfied or waived and (ii) each of the
representations and warranties made by the Transferor in Section 5 of this
Assignment is true and correct as of the Addition Date. The Owner Trustee and
the Administrator may conclusively rely on such Officer’s Certificate, shall
have no duty to make inquiries with regard to the matters set forth therein, and
shall incur no liability in so relying.

7. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and to “herein” shall be deemed from and after
the Addition Date to be a dual reference to the Agreement as supplemented by
this Assignment. All references therein to Additional Accounts shall be deemed
to include the Additional Accounts designated hereby and all references therein
to Receivables shall be deemed to include the Receivables conveyed hereby.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
noncompliance with any term or provision of the Agreement.

8. Counterparts. This Assignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

9. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10. Removal Upon Breach. In the event of a breach of the representation and
warranty set forth in Section 5(b) hereof other than in the case of an automatic
removal of a Receivable that is not an Eligible Receivable pursuant to
subsection 2.05(a) of the Agreement, if as a result of such breach the related
Receivable is no longer an Eligible Receivable or the Trust’s rights in, to or
under such Receivable or its proceeds are impaired, then upon the expiration of
60 days (or such longer period as may be agreed to by the Indenture Trustee, the
applicable Collateral Agent and the Servicer, but in no event later than 120
days) after the earlier to occur of the discovery thereof by the Transferor who
conveyed such Receivable to the Trust or receipt by such Transferor of written
notice thereof given by the Owner Trustee, the Indenture Trustee, the applicable
Collateral Agent or the Servicer, such Receivable shall be removed from

 

5



--------------------------------------------------------------------------------

the Trust on the terms and conditions set forth in subsection 2.05(b) of the
Agreement and the Transferor shall accept reassignment of such Receivable;
provided, however, that no such removal shall be required to be made if, on any
day within such applicable period, such representation and warranty with respect
to such Receivable shall then be true and correct in all material respects as if
such Receivable had been designated for inclusion in the Trust on such day.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Transferor By:  

/s/ Patricia M. Garvey

Name:   Patricia M. Garvey Title:   Vice President CHASE ISSUANCE TRUST By:  
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust By:  

/s/ Jennifer M. Luce

Name:   Jennifer M. Luce Title:   Senior Financial Services Officer

Acknowledged by:

 

CHASE BANK USA, NATIONAL ASSOCIATION,

as Servicer

By:  

/s/ Patricia M. Garvey

Name:   Patricia M. Garvey Title:   Vice President

Chase Issuance Trust

Assignment No. 25 (TSA)



--------------------------------------------------------------------------------

Schedule 1

List of Additional Accounts

[TO BE DELIVERED BY THE TRANSFEROR TO THE OWNER TRUSTEE AND

MARKED AS SCHEDULE 1 TO THIS ASSIGNMENT]

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Chase Bank USA, National Association

Officer’s Certificate

November 3, 2008

Patricia M. Garvey, a duly authorized officer of Chase Bank USA, National
Association (“Chase USA”), a national banking association, as transferor (the
“Transferor”), hereby certifies and acknowledges on behalf of the Transferor
that to the best of his knowledge the following statements are true on
November 3, 2008 (the “Addition Date”), and acknowledges on behalf of the
Transferor that this Officer’s Certificate will be relied upon by Wilmington
Trust Company, as Owner Trustee on behalf of the Chase Issuance Trust (the
“Trust” or “Issuing Entity”), in connection with the Trust entering into
Assignment No. 25 of Receivables in Additional Accounts, dated as of the
Addition Date (the “Assignment”), by and between the Transferor and the Trust,
in connection with the Third Amended and Restated Transfer and Servicing
Agreement, dated as of December 19, 2007 (as heretofore supplemented and
amended, the “Transfer and Servicing Agreement”), each by and among Chase USA,
as Transferor, Servicer and Administrator, the Issuing Entity and Wells Fargo
Bank, National Association, as Indenture Trustee and Collateral Agent. The
undersigned hereby certifies and acknowledges on behalf of the Transferor that:

(a) Delivery of Assignment. On or prior to the Addition Date, (i) the Transferor
has delivered to the Trust the Assignment, and (ii) the Transferor has indicated
in its computer files that the Receivables created in connection with the
Additional Accounts have been transferred to the Issuing Entity. The Transferor
shall deliver to the Collateral Agent, as designee, on behalf of the Issuing
Entity, a true and complete list (in the form of a computer file, microfiche
list, CD-ROM or such other form as is agreed upon between the Transferor and the
Collateral Agent) of the Additional Accounts, identified by account number and
the aggregate amount of the Receivables in each Additional Account as of the
Addition Cut-Off Date, and stating to which Asset Pool the Additional Accounts
belong, which list shall, as of the Addition Date, modify and amend and be
incorporated into and made a part of the Assignment and the Transfer and
Servicing Agreement;

(b) Legal, Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

Schedule 2-1



--------------------------------------------------------------------------------

(c) Eligibility of Additional Accounts. As of the Addition Cut-Off Date, each
Additional Account designated thereby is an Eligible Account;

(d) Insolvency. As of each of the Addition Cut-Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Receivables arising in the Additional Accounts to the Trust
has not been made in contemplation of the occurrence thereof;

(e) No Adverse Effect. The acquisition by the Trust of the Receivables arising
in the Additional Accounts shall not, in the reasonable belief of the
Transferor, result in an Adverse Effect;

(f) Conditions Precedent. All requirements set forth in subsection 2.12(c) of
the Transfer and Servicing Agreement for designating and conveying Receivables
arising in the Additional Accounts have been satisfied or waived;

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.

 

Schedule 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand on the date first set forth
above.

 

CHASE BANK USA, NATIONAL ASSOCIATION By:  

/s/ Patricia M. Garvey

Name:   Patricia M. Garvey Title:   Vice President